Citation Nr: 0113631	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  99-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for schizoaffective 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1971.

These matters came to the Board of Veterans' Appeals (Board) 
from a January 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied service connection for PTSD and schizoaffective 
disorder. 


REMAND

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2000).  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Certain 
chronic diseases, including psychoses, will be presumed to 
have been incurred during service, if manifested to a 
compensable degree within one year after service.  38 C.F.R. 
§§ 3.307, 3.309 (2000).

The service medical records show that the veteran was treated 
for anxiety and depression with insomnia in 1970.  Many years 
later in September 1997, the veteran was hospitalized at a VA 
facility due to behavioral changes.  He was diagnosed with a 
delusional disorder, paranoid type versus psychotic disorder 
not otherwise specified (first psychotic break) versus 
bipolar disorder with mixed type with psychotic features.  A 
VA examination was conducted in October 1997, and the 
examiner determined that the appellant had been symptomatic 
on a relatively low level for many years, and pointed to 
examples such as the veteran tending to be a loner, having 
poor relationships with others, mild paranoid ideation, being 
uncomfortable with others, feeling that others were against 
him, and having a relatively constricted social life.  Also, 
there had been minor, but insignificant, scrapes with police.  
It was further noted that on occasion, the veteran suffers 
from flashbacks and intrusive thoughts about his Vietnam 
experiences.  The examiner commented that the diagnostic 
picture was complicated, but determined that the most 
appropriate diagnosis was a schizoaffective disorder.  He 
noted, however, that a delusional disorder was another 
possible diagnosis per the hospitalization records.  

In this case, the veteran alleges entitlement to service 
connection for several psychiatric disorders.  The medical 
evidence of record is not, however, clear as to the proper 
diagnoses, and whether or not any of those conditions are 
related to the veteran's service.  As the Board cannot 
exercise its own independent judgment on medical matters, 
further examinations are required, to include opinions based 
on review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In this respect, under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) a veteran is entitled to a complete VA medical 
examination which includes an opinion whether there is a 
nexus between the claimed disorder and service based on all 
possible evidence.  Therefore, additional development is in 
order in light of the new law.

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2000) 
(conforming with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV), and supported by findings on the examination 
report); credible supporting evidence that the claimed 
inservice stressor occurred; and a link, established by 
medical evidence, between the current symptoms and the 
inservice stressor.  38 C.F.R. § 3.304(f) (2000).  If a 
claimed inservice stressor is related to combat, service 
department evidence showing combat service or a combat 
citation are conclusive evidence of a stressor, in the 
absence of evidence to the contrary.  Id.

A review of the record shows that the veteran reported 
stressful events associated with crash rescue operations he 
performed while in Vietnam.  The veteran's DD Form 214 shows 
that he served as a fire protection specialist, but it does 
not show that he was awarded any combat citation associated 
with Vietnam service.  No attempt, however, has been made to 
verify the veteran's claimed stressors.  As information held 
by the United States Government may be beneficial to the 
appellant's claim in verifying an alleged stressor further 
development is in order in light of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

The Veterans Claims Assistance Act of 2000, introduces 
several fundamental changes into VA's adjudication process.  
As these procedures could not have been followed by the RO at 
the time of the above referenced rating decision, and as 
these procedures are more favorable to the appellant than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Under Section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A(b)), VA must make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  With regard to records from a Federal department or 
agency, however, the new law requires that "efforts to 
obtain those records shall continue until they are obtained 
unless it is reasonably certain that the records do not exist 
or that further efforts to obtain them would be futile."  
(emphasis added)  Documentary evidence that further efforts 
would be "futile" is not currently included in the claims 
folder.  Therefore, the efforts to verify the veteran's 
reported stressors must continue.  If the necessary 
information is ultimately not available, the RO must secure 
written evidence to that effect, and provide appropriate 
notice in accordance with the law to be codified at 38 U.S.C. 
§ 5103A(b)(2).  

With regard to the requirement for a diagnosis of PTSD, there 
appear to be several opinions regarding whether or not the 
veteran suffers from the condition.  An assessment was 
conducted in October 1997 since the veteran appeared to 
display PTSD symptoms as well as symptoms of affective 
disorder.  The examiner did find some objective exposure to 
stressors, in particular the veteran losing a friend in crash 
rescue operations.  However, the examiner did not find an 
apparent directly related traumatic response or residual.  
Although the assessment did not diagnose PTSD, in a February 
1998 letter, a counselor/case manager with the New England 
Shelter for Homeless Veterans reported that the veteran had 
been a member of their unit since December 1997 and that he 
came to that unit with the classic symptoms of PTSD.  His 
symptoms included anger to the point of rage, sleep 
disorders, chronic depression and anxiety attacks.  It was 
concluded that all of the symptoms are a result of the 
veteran's combat duties in Vietnam.  

Here, the February 1998 letter strongly suggests that a 
diagnosis of PTSD has been made, based on the displayed 
symptoms and reported stressors.  Any diagnosis of PTSD, 
however, appears to be based solely on the veteran's own self 
reported history.  As an examination based on a questionable 
history is inadequate for rating purposes, West v. Brown, 7 
Vet. App. 70, 77-8 (1994), the Board concludes that if, and 
only if, a stressor can be verified, a new examination of the 
veteran should be conducted where the examiner has an 
accurate and verified history of the appellant's military 
service.  

A review of the record also suggests that additional medical 
records need to be obtained.  In the February 1998 letter 
from the counselor, it was noted that the veteran had been 
consistently attending one on one counseling during his stay 
there, and that he receives drug therapy and counseling at 
the VA Medical Center in Brockton.  However, the treatment 
records from the New England Shelter for Homeless Veterans 
and the VA Medical Center in Brockton are not associated with 
the claims folder.  Likewise, records from the veteran's 
treatment at Langley Air Force Base Hospital have yet to be 
requested.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider who has treated him for a 
psychiatric disorder since his separation 
from service.  Based on his response, the 
RO should attempt to procure copies of 
all records which have not previously 
been obtained from identified treatment 
sources.  Additionally, efforts should be 
undertaken to secure the records from the 
veteran's 1970 treatment at Langley Air 
Force Base Hospital, the New England 
Shelter for Homeless Veterans, and the VA 
Medical Center in Brockton. 

2.  The RO should contact the USASCRUR, 
7798 Cissna Road, Springfield, Virginia 
22150, and request that they attempt to 
verify each alleged stressor.  The RO 
should provide USASCRUR with copies of 
all of stressor statements, a copy of 
this instruction paragraph and the 
veteran's DD-214.  

3.  Following receipt of the report by 
the USASCRUR, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action or inservice stressful 
event verified.  If no combat stressor 
has been verified, the RO should so 
state.  The report is then to be added to 
the claims folder.  

4.  All attempts to secure the requested 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

5.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of any psychiatric 
disorders.  With regard to the matter of 
PTSD if, and only if, a stressor is 
verified, then the RO should have the 
examiner specify (1) what verified 
stressor is sufficient to produce PTSD in 
the veteran; (2) whether the remaining 
diagnostic criteria to support a 
diagnosis of PTSD have been met; and 
(3) whether there is a link between the 
current symptomatology and any verified 
in-service stressor or stressors.  The 
examination report should reflect a 
review by the examiner of all pertinent 
information in the claims folder.  The 
examination report should include a 
complete rationale for all opinions 
expressed, and should be typed.  All 
necessary special studies or tests, 
including psychological testing and 
evaluation, should be accomplished as 
part of this examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination. 

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken. 

Thereafter, the claim of entitlement to service connection 
for PTSD should be readjudicated under all applicable 
statutes and regulations, including 38 C.F.R. § 3.304(f) 
(2000).  If the benefit sought on appeal remains denied, the 
veteran and representative should be furnished a supplemental 
statement of the case.  The veteran and representative should 
then be given the opportunity to respond thereto.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

